Order entered June 3, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-00095-CR
                                     No. 05-12-00096-CR
                                     No. 05-12-00097-CR

                                THOMAS LEE NIX, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
             Trial Court Cause Nos. 003-82321-10, 003-82323-10, 003-82324-10

                                          ORDER
       The Court ORDERS Denise Y. Condran, court reporter for the Collin County Court at

Law No. 3, to file the original State’s Exhibit 9 from the trial of these causes within TEN (10)

days from the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE